Exhibit 10.1

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA 01886

 

February 10, 2011

 

Mr. Rajiv Laroia

<By Electronic Delivery>

 

Dear Rajiv:

 

I am pleased to provide you in this letter (the “Agreement”) with the terms and
conditions of our offer of employment by Sonus Networks, Inc. (the “Company”).

 

1.             Position.  The Company agrees to employ you as its Senior Vice
President of Engineering and Chief Technology Officer, with the powers and
duties consistent with such position.  You will report to the Chief Executive
Officer of the Company (the “CEO”).

 

As a full-time employee of the Company, you will be expected to devote all of
your business time and energies to the affairs of the Company; provided,
however, that subject to CEO’s approval you may (a) serve as a member of the
board of directors of up to two other companies, provided that neither competes
with the Company and such service does not substantially interfere with your
ability to serve as the Company’s Senior VP of Engineering and CTO, and
(b) participate in charitable activities and serve as a member of the board of
directors of any charitable entity.

 

2.             Commencement Date/Nature of Relationship.  Your employment will
commence no later than February 14, 2011 (the “Commencement Date”).  Employment
at the Company is “at will” and either you or the Company may terminate the
employment relationship at any time and for any reason or no reason, subject to
the provisions of Section 8 below.

 

3.             Compensation.  During your employment with the Company, you will
receive the following compensation:

 

(a)           Base Compensation.  Your initial base salary (“Base Salary”) will
be at the annualized rate of $375,000, less applicable state and federal
withholdings, paid twice monthly in accordance with the Company’s normal payroll
practices.  The Company will review your Base Salary on an annual basis and such
Base Salary may be adjusted at the discretion of the Compensation Committee of
the Board (the “Compensation Committee”); provided that you may elect to
terminate your employment for Good Reason (as defined below) if the Compensation
Committee reduces your Base Salary without your consent.

 

--------------------------------------------------------------------------------


 

(b)           Target Bonus.  You will be eligible to participate in the Senior
Management Cash Incentive Plan (or its successor) during each year you are
employed by the Company, with a target bonus of 100% of your then-current annual
Base Salary (“Target Bonus”).  If received, your Target Bonus will be pro-rated
for the number of days in 2011 that you are employed with the Company.  Specific
objectives for 2011 will be agreed upon with the CEO promptly after your
Commencement Date.  In subsequent years, your Target Bonus will be agreed upon
with the CEO on or about January 1 with respect to an award for such year.  Your
annual Target Bonus will be paid as soon as practicable following the Company’s
public disclosure of its financial results for the applicable bonus year, but in
no event later than April 15 of each such subsequent year.

 

(c)           Stock Option Grant.  You will be granted non-qualified options
(“Options”) to purchase up to 750,000 shares of the Company’s common stock,
$0.001 par value per share, under the Company’s 2007 Stock Incentive Plan, as
amended (the “Plan”), subject to the terms of the Plan and the terms of the
Company’s stock option agreement, which will reflect the terms of this
Agreement.  The grant date will be the first 15th day of the month that next
follows your Commencement Date or the first business day thereafter if that day
is not a business day.  The per share exercise price will be the per share
closing price of the Company’s common stock on the grant date.  Subject to the
provisions of this Agreement, the Options will vest and become exercisable as
follows: (i) 25% of the Options (187,500 shares) will vest on the first
anniversary of your Commencement Date and (ii) the remaining 75% of the Options
(562,500 shares) will vest in equal monthly increments of 2.0833% of the Options
thereafter (15,625 shares per month) through the fourth anniversary of your
Commencement Date.  The Options will expire on the tenth anniversary of your
Commencement Date.

 

(d)           Performance Share Grant.  In addition to the above-referenced
equity grant, you will be eligible to receive the following equity compensation
upon the following terms and conditions:

 

(i)            You will be granted 562,500 restricted shares of the Company’s
common stock under the Plan (the “Performance Shares”), subject to the terms and
conditions of the Plan and the Company’s restricted stock agreement, which will
reflect the terms of this Agreement.  Such Performance Shares will be granted on
the first 15th day of the month following your Commencement Date or the first
business day thereafter if that day is not a business day (the “Performance
Share Grant Date”).

 

(ii)           The Performance Shares will only vest upon certain conditions:

 

2

--------------------------------------------------------------------------------


 

(A)          the Company must achieve certain performance metrics between
January 1, 2011 and December 31, 2011 (the “Performance Period”); and

 

(B)           except as provided below, you must remain employed with the
Company at the end of such Performance Period.

 

(iii)          The CEO, in his sole discretion, will establish the “initiate”,
“threshold”, “target” and “maximum” levels of achievement during the Performance
Period.  If Company performance (as determined by the Compensation Committee in
its sole discretion) is determined to be:

 

(A)          above the “initiate” level of achievement, then Performance Shares
will vest, on the schedule and subject to the terms and conditions set forth
below;

 

(B)           at the “threshold” level of achievement, then 187,500 Performance
Shares will vest, on the schedule and subject to the terms and conditions set
forth below;

 

(C)           at the “target” level of achievement, then 375,000 Performance
Shares will vest, on the schedule and subject to the terms and conditions set
forth below; and

 

(D)          at the “maximum” level of achievement, 562,500 Performance Shares
will vest, on the schedule and subject to the terms and conditions set forth
below;

 

provided, however, that the number of Performance Shares that will vest for
performance between the “initiate”, “threshold”, “target”, and “maximum” levels
of achievement for the Performance Period will be pro rated.

 

(iv)          The number of Performance Shares determined by the formula
described in Section 3(d)(iii) above (subsequently referred to as “Restricted
Shares”) will then vest as follows:

 

(A)         25% of the Restricted Shares will vest on the date the Company
reports its financial results by which the achievement of the performance
metrics can be determined; and

 

(B)           subject to your continued employment with the Company on each of
the following vesting dates, 25% of the Restricted Shares will vest on each of
the second, third and fourth anniversaries of your Commencement Date.

 

3

--------------------------------------------------------------------------------


 

(v)           In the event that you are granted Performance Shares or Restricted
Shares that will not vest, you will automatically forfeit (the “Forfeiture”),
without any action required on your part, all of the unvested Performance Shares
(the “Forfeited Shares”) that you received under this Agreement without the
payment of consideration by the Company and the Forfeited Shares will revert to
the Company.  Upon and after Forfeiture, the Company will not pay any dividend
to you on account of such Forfeited Shares or permit you to exercise any of the
privileges or rights of a stockholder with respect to such Forfeited Shares, but
shall, in so far as permitted by law, treat the Company as the owner of the
Forfeited Shares.

 

(vi)          Section 83(b) Election. You may elect under Section 83(b) of the
Internal Revenue Code of 1986, as amended, to be taxed at the time Performance
Shares are granted on the Performance Share Grant Date (a
“Section 83(b) Election”).  A Section 83(b) Election must be filed with the
Internal Revenue Service within thirty (30) days of the Performance Share Grant
Date in connection with the grant of any Performance Shares.  You are obligated
to pay the Company the amount of any federal, state, local or other taxes of any
kind required by law to be withheld with respect to the granting (if a
Section 83(b) Election is made) or vesting (if a Section 83(b) Election is not
made) of the shares.  If you do not make a Section 83(b) Election, you will
satisfy such tax withholding obligations by delivery to the Company, on each
date on which shares of common stock will vest and such number of shares that
vest on such date will have a fair market value (calculated using the last
reported sale price of the common stock of the Company on the NASDAQ Global
Select Market on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s withholding obligation; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).  Such delivery of shares of common stock to
the Company will be deemed to happen automatically, without any action required
on your part, and the Company is hereby authorized to take such actions as are
necessary to effect such delivery of shares to the Company.

 

(e)           Acquisition.

 

(i)            In the event of an Acquisition (as hereinafter defined):

 

4

--------------------------------------------------------------------------------


 

(A)          50% of all unvested Options will vest immediately upon the date of
Acquisition, and the remaining unvested Options will continue to vest according
to their terms; and

 

(B)           if such Acquisition occurs during the Performance Period, 375,000
Performance Shares will vest as follows:

 

(1)           50% of such shares will vest immediately upon the date of the
Acquisition; and

 

(2)           subject to your continued employment with the Company or a
successor entity, 16.667% of such shares will vest on each of the first, second
and third anniversaries of the date of Acquisition; but

 

(C)           if such Acquisition occurs after the Performance Period, 50% of
the unvested Restricted Shares will vest immediately upon the date of the
Acquisition and the remaining unvested Restricted Shares will continue to vest
according to their terms.

 

4.             Employment Eligibility.  In compliance with the Immigration
Reform and Control Act of 1986, you are required to establish your identity and
employment eligibility.  Therefore, on or before your first day of employment,
you will be required to fill out an Employment Verification Form and present
documents in accordance with such form.

 

5.             Benefits.  During your employment with the Company, you will be
entitled to the following benefits:

 

(a)           You will be entitled to four (4) weeks of vacation per year and
such calculation will be ratable for 2011 based upon your Commencement Date. 
Unused vacation may be carried over each year during your employment or paid to
you upon termination consistent with Company policy and limitations;

 

(b)           You will be entitled to participate as an employee of the Company
in all benefit plans and fringe benefits and perquisites generally provided to
employees of the Company in accordance with Company policy, currently including
group health, life and dental insurance, 401(k) program and equity incentive
plans.  The Company retains the right to change, add or cease any particular
benefit for its employees; and

 

(c)           The Company will reimburse you for all reasonable travel, business
development, meals, entertainment and other expenses incurred by you in
connection with the performance of your duties and obligations on behalf of the
Company.  You will comply with such limitations and reporting requirements with
respect to expenses as may be established by the

 

5

--------------------------------------------------------------------------------


 

Company from time to time and will promptly provide all appropriate and
requested documentation in connection with such expenses.

 

6.            Confidentiality.  The Company considers the protection of its
confidential information, proprietary materials and goodwill to be very
important.  Therefore, as a condition of your employment and the stock option
and performance stock grants described above, you and the Company will become
parties to a Noncompetition and Confidentiality Agreement.    Two copies of this
agreement have been sent with this Agreement.  Please sign both copies and
return them to the Company prior to your Commencement Date.

 

7.             Indemnity.  As an executive of the Company, the Company will
provide you with an Indemnity Agreement.  Two copies of this agreement have been
sent with this Agreement.  Please sign both copies and return them to the
Company prior to your Commencement Date.

 

8.             Termination and Eligibility for Severance.  You will be eligible
to receive the termination and severance benefits set forth in this Section 8
unless your employment is terminated by the Company for Cause (as defined below)
or you resign from employment other than for Good Reason (as defined below).

 

(a)           In the event the Company terminates your employment for any reason
other than Cause, your employment terminates due to your death or Disability (as
defined below), or you terminate your employment for Good Reason, and subject to
your execution of a comprehensive release as set forth in Section 8(c) below,
you (or your estate or your successors and assigns, as the case may be) will be
eligible to receive the following severance and related post-termination
benefits:

 

(i)            a lump sum payment equal to one (1) times your then annual Base
Salary payable at the time of termination, unless the termination follows an
Acquisition, in which case you will receive one and one half (1.5) times your
then annual Base Salary;

 

(ii)           one (1) times your then Target Bonus payable in a lump sum at the
time of termination, unless the termination follows an Acquisition, in which
case you will receive one and one half (1.5) times your then Target Bonus;

 

(iii)          continuation of payment of the Company’s share of medical, dental
and vision insurance premiums for you and your dependents for the twelve (12)
month period following the termination of your employment; provided, that if
immediately prior to the termination of your employment you were required to
contribute towards the cost of premiums as a condition of receiving such
insurance, you may be required to continue contributing towards the cost of such
premiums under the same terms and conditions as applied to you

 

6

--------------------------------------------------------------------------------


 

and your dependents immediately prior to the termination of your employment in
order to receive such continued insurance coverage;

 

(iv)          any allowable unreimbursed expenses, any accrued but unused
vacation pay, and any earned but unpaid bonus amounts owing to you at the time
of termination;

 

(v)           any Options that are unvested as of the termination date and that
would vest during the eighteen (18) months following your termination will
accelerate and immediately vest and become exercisable upon termination, in
accordance with the terms of the applicable stock option agreement; provided
that if your termination under this Section 8(a) occurs in contemplation of,
upon or after an Acquisition, then all unvested Options at that time will fully
accelerate and immediately vest on the termination date; and all Options vesting
pursuant to this Section 8(a)(v) will remain outstanding and exercisable for the
shorter of three (3) years from your termination date or the original remaining
life of the Options; and

 

(vi)          any Restricted Shares that are unvested as of the termination date
and that would vest during the eighteen (18) months following your termination
will accelerate and immediately vest upon termination and such shares will be
freely marketable; provided that if your termination under this
Section 8(a) occurs in contemplation of, upon or after an Acquisition, then all
unvested Restricted Shares at that time will fully accelerate, immediately vest
upon termination and be freely marketable.

 

(b)           If the Company terminates your employment for any reason other
than Cause, your employment terminates due to your death or Disability, or you
terminate your employment for Good Reason, and such termination occurs during
the Performance Period, 375,000 Performance Shares will vest as follows:

 

(i)            25% of such shares will vest immediately on the termination date;
and

 

(ii)           the remainder of such shares shall vest as Restricted Shares
pursuant to the vesting schedule set forth in Section 8(a)(vi) above.

 

(c)           The Company’s provision of the benefits described in
Section 8(a) and/or Section 8(b) above will be contingent upon your execution of
a release of all claims in favor of the Company in a form to be provided by the
Company (the “Release Agreement”), which Release Agreement must be delivered to
the Company within fifty-two (52) days following the

 

7

--------------------------------------------------------------------------------


 

termination of your employment.  The lump sum payment described in
Section 8(a) above will be made on or about the sixtieth (60th) day following
the termination of your employment, after the Company’s receipt of the executed
Release Agreement and the expiration of any revocation period described in the
Release Agreement.  The Company will have no further obligation to you in the
event your employment with the Company terminates at any time, other than those
obligations specifically set forth in this Section 8.

 

(d)           The Company may terminate your employment at any time with or
without Cause by written notice to you specifying the date of termination.  You
may terminate your employment with or without Good Reason by providing written
notice to the Company at least thirty (30) days prior to the date of
termination, specifying the basis for your claim of Good Reason.  If you seek to
terminate your employment for Good Reason, the Company will have ten (10) days
following its receipt of written notice of termination to cure the circumstance
giving rise to Good Reason.  Upon a termination for Cause by the Company or upon
a termination without Good Reason, you will be entitled to accrued but unpaid
Base Salary and benefits through the date of termination only.

 

(e)           Definitions:

 

(i)            An “Acquisition” as used in this Agreement will mean any of the
following: (A) any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company or its affiliates), is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such person
any securities acquired directly from the Company or you) representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; (B) in the event that the individuals who as of the date
hereof constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the Board then still in office who either were members of
the Board as of the date hereof or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; (C) the consummation of a merger or consolidation of the Company with
or the sale of the Company to any other entity and, in connection with such
merger, consolidation or sale, individuals who constitute the Board immediately
prior to the time any agreement to effect such merger or consolidation is
entered into fail for any reason to constitute at least a majority of the board
of directors of the

 

8

--------------------------------------------------------------------------------


 

surviving/purchasing or acquiring entity following the consummation of such
merger, consolidation or sale; (D) the stockholders of the Company approve a
plan of complete liquidation of the Company; or (E) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity not controlled by the Company.

 

(ii)           “Cause” as used in this Agreement means the occurrence of any of
the following: (A) gross negligence or willful misconduct by you in the
performance of your duties that is likely to have a material adverse effect on
the Company or its reputation; (B) your indictment for, formal admission to
(including a plea of guilty or non contendere to), or conviction of (1) a
felony, (2) a crime of moral turpitude, dishonesty, breach of trust or unethical
business conduct, or (3) any crime involving the Company; (C) your commission of
an act of fraud or dishonesty in the performance of your duties; (D) repeated
failure by you to perform your duties, which are reasonably and in good faith
requested in writing by the CEO of the Company; (E) material breach of this
Agreement by you, which you do not cure within ten (10) days following receipt
by you of written notice of such breach; or (F) material breach of any written
agreement between you and the Company, including, without limitation, the
Noncompetition and Confidentiality Agreement, that you fail to remedy within ten
(10) days following written notice from the Company.

 

(iii)          “Disability” means an illness (mental or physical) or accident,
which results in you being unable to perform your duties as an employee of the
Company for a period of one hundred eighty (180) days, whether or not
consecutive, in any twelve (12) month period.

 

(iv)          “Good Reason” means (A) a material breach of this Agreement by the
Company, which breach is not cured by the Company within ten (10) days following
receipt of written notice thereof from you; provided, however, that the Company
may only utilize its cure right two (2) times hereunder; (B) a reduction in your
then annual Base Salary without your approval; or (C) the assignment to you of a
lower position in the organization in terms of your title, responsibility,
authority or status without your approval.

 

(f)            Tax Implications of Termination Payments. Subject to this
Section 8(f), any payments or benefits required to be provided under Section 8
will be provided only upon the date of a “separation from service” with the
Company as defined under Section 409A of the U.S. Internal Revenue Code of 1986,
as amended, and the guidance issued thereunder (“Section 409A”), which occurs or
after the date of termination under this

 

9

--------------------------------------------------------------------------------


 

Section 8. The following rules will apply with respect to distribution of the
payments and benefits, if any, to be provided to you under Section 8:

 

(i)            It is intended that each installment of the payments and benefits
provided under Section 8 will be treated as a separate “payment” for purposes of
Section 409A.  Neither the Company nor you will have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

 

(ii)           If, as of the date your “separation from service” with the
Company, you are not a “specified employee” (each within the meaning of
Section 409A), then each installment of the payments and benefits will be made
on the dates and terms set forth in Section 8.

 

(iii)          If, as of the date of your “separation from service” with the
Company, you are a “specified employee” (each, for purposes of this Agreement,
within the meaning of Section 409A), then:

 

(A)          Each installment of the payments and benefits due under Section 8
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined for the purposes of
Section 409A) will be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and

 

(B)           Each installment of the payments and benefits due under Section 8
that is not paid within the short-term deferral period or otherwise cannot be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) and that would, absent this subsection, be paid within
the six-month period following your “separation from service” with the Company
will not be paid until the date that is six months and one day after such
separation from service (or, if earlier, your death), with any such installments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum on the date that is six months and one day following your
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence will not apply to any installment of
payments if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of

 

10

--------------------------------------------------------------------------------


 

compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year following the taxable year in which your separation
from service occurs.

 

9.             Section 409A of the Code.   This Agreement is intended to comply
with the provisions of Section 409A and this Agreement will, to the extent
practicable, be construed in accordance therewith.  Terms used in this Agreement
will have the meanings given such terms under Section 409A if and to the extent
required in order to comply with Section 409A.  Notwithstanding the foregoing,
to the extent that this Agreement or any payment or benefit hereunder will be
deemed not to comply with Section 409A, then neither the Company, the Board nor
any of its or their respective designees or agents will be liable to you or any
other person for any actions, decisions or determinations made in good faith.

 

10.           No Mitigation.  The parties hereto agree that you will not be
required to mitigate damages in respect of any termination benefit or payment
due under this Agreement, nor will any such benefit or payment be offset by any
future compensation or income received by you from any other source.

 

11.           Provision of Benefits.  Should the continuation of any benefits to
be provided to you following the termination of your employment hereunder be
unavailable under the Company’s benefit plans for any reason, the Company will
pay for you to receive such benefits under substantially similar plans from
similar third party providers.

 

12.           Other Agreements.  You represent and warrant to the Company that
you are not bound by any agreement with a previous employer or other party which
you would in any way violate by accepting employment with the Company or
performing your duties as an employee of the Company.  You further represent and
warrant that, in the performance of your duties with the Company, you will not
utilize or disclose any confidential information in breach of an agreement with
a previous employer or any other party.

 

13.           Assignment.  This Agreement is personal in nature and neither of
the parties hereto will, without the written consent of the other, assign or
otherwise transfer this Agreement or its obligations, duties and rights under
this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement will, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor will discharge and
perform all of the promises, covenants, duties and obligations of the Company
hereunder.

 

11

--------------------------------------------------------------------------------


 

14.           General.

 

(a)               Entire Agreement; Modification. This Agreement contains the
entire agreement of the parties relating to the subject matter hereof, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth otherwise
herein.  This Agreement supersedes any and all prior agreements, written or
oral, between you and the Company.  No modification of this Agreement will be
valid unless made in writing and signed by the parties hereto.

 

(b)               Severable Provisions.  This provisions of this Agreement are
severable and if any one or more provisions may be determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions of this
Agreement will nevertheless be binding and enforceable.  Notwithstanding the
foregoing, if there are any conflicts between the terms of this Agreement and
the terms of any Plan document referred to in this Agreement, then the terms of
this Agreement will govern and control.  Except as modified hereby, this
Agreement will remain unmodified and in full force and effect.

 

(c)               Governing Law.  This Agreement will be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict of laws provisions hereof.

 

(d)               Arbitration.

 

(i)             Any controversy, dispute or claim arising out of or relating to
this Agreement or the breach hereof which cannot be settled by mutual agreement
will be finally settled by binding arbitration in Boston, Massachusetts, under
the jurisdiction of the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided.  The
arbitrator may enter a default decision against any party who fails to
participate in the arbitration proceedings.

 

(ii)            The decision of the arbitrator on the points in dispute will be
final, non-appealable and binding, and judgment on the award may be entered in
any court having jurisdiction thereof.

 

(iii)           Except as otherwise provided in this Agreement, all the fees and
expenses of the arbitrator will be borne by the Company, and each party will
bear the fees and expenses of its own attorney.

 

(iv)          The parties agree that this Section 14(d) has been included to
rapidly and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section 14(d) will be

 

12

--------------------------------------------------------------------------------


 

grounds for dismissal of any court action commenced by either party with respect
to this Agreement, other than post-arbitration actions seeking to enforce an
arbitration award or actions seeking an injunction or temporary restraining
order.  In the event that any court determines that this arbitration procedure
is not binding, or otherwise allows any litigation regarding a dispute, claim,
or controversy covered by this Agreement to proceed, the parties hereto hereby
waive any and all right to a trial by jury in or with respect to such
litigation.

 

(v)         The parties will keep confidential, and will not disclose to any
person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.

 

(e)           Notices.  All notices will be in writing and will be delivered
personally (including by courier), sent by facsimile transmission (with
appropriate documented receipt thereof), by overnight receipted courier service
(such as UPS or Federal Express) or sent by certified, registered or express
mail, postage prepaid, to the Company at the following address:  General
Counsel, Sonus Networks, Inc., 4 Technology Park Drive, Westford, MA 01886, and
to you at the address in your then-current employment records.  Any such notice
will be deemed given when so delivered personally, or if sent by facsimile
transmission, when transmitted, or, if by certified, registered or express mail,
postage prepaid mailed, forty-eight (48) hours after the date of deposit in the
mail.  Any party may, by notice given in accordance with this paragraph to the
other party, designate another address or person for receipt of notices
hereunder.

 

(f)            Counterparts.  This Agreement may be executed in more than one
counterpart, each of which will be deemed to be an original, and all such
counterparts together will constitute one and the same instrument.

 

(g)           Survival.                All terms of this Agreement, which by
their nature extend beyond its termination, will remain in effect until
fulfilled and apply to the parties’ respective successors and assigns.

 

(h)           Legal Fees.           The Company agrees to reimburse you for your
reasonable legal fees, not to exceed $7,500., incurred in reviewing this
Agreement.

 

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by February 10, 2011.  Please send your
countersignature to this Agreement to the Company, or via e-mail to Kathy
Harris, which execution will evidence your agreement with the terms and
conditions set forth herein.  We are enthusiastic about your joining us, and
believe that our technical and business

 

13

--------------------------------------------------------------------------------


 

goals will provide every opportunity for you to achieve your personal and
professional objectives.

 

Rajiv, I am looking forward to your joining the team to help us take Sonus to
the next level.

 

Very truly yours,

 

 

 

 

 

 /s/ Ray Dolan

 

 

Ray Dolan

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Accepted by:

 

 

 

 

 

 /s/ Rajiv Laroia

 

February 11, 2011

Rajiv Laroia

 

Date

 

14

--------------------------------------------------------------------------------